Order filed, May 14, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00170-CR
                                ____________

                      CORNELIUS JACKSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-CCR-163243


                                     ORDER

      The reporter’s record in this case was due April 09, 2013. See Tex. R. App.
P. 35.1. On April 11, 2013, this court granted the court reporters request for
extension of time to file the record until May 09, 2013. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the first request, the court GRANTS your second request and
issues the following order.
      We order Kelly D. Kelly, the official court reporter, to file the record in this
appeal on or before June 10, 2013. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Kelly D. Kelly does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM